Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 reciting inter alia, “wherein a part of the contacting surface contacts the movement restriction plate but the bent portion does not contact the movement restriction plate.”
This limitation is depicted in FIG. 3 of the application, wherein the pent portion 10A does not contact the movement restriction plate 26:

    PNG
    media_image1.png
    559
    660
    media_image1.png
    Greyscale

Dantes et al. teaches a bent portion and a movement restriction plate, however it is clear from FIG. 16 that the bent portion does contact the movement restriction plate:

    PNG
    media_image2.png
    293
    575
    media_image2.png
    Greyscale

Han (U.S. 2011/0118549) also teaches a bent portion and a movement restriction plate, but does not teach that the bent portion does not contact the movement restriction plate:

    PNG
    media_image3.png
    219
    430
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795